              Case 2:19-cr-00082-RAJ Document 27 Filed 08/10/21 Page 1 of 8




 1                                                             The Honorable Richard A. Jones
 2
 3
 4
                         UNITED STATES DISTRICT COURT FOR THE
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
 7     UNITED STATES OF AMERICA,                         NO. 2:19-cr-00082-RAJ
 8                                     Plaintiff,
 9                      v.                               ORDER ON DEFENDANT’S MOTION
                                                         FOR COMPASSIONATE RELEASE
10     MICHAEL SURYAN,
11                                    Defendant.
12
13          This matter comes before the Court on Defendant Michael Suryan’s motion for
14 compassionate release. Dkt. 18. Having thoroughly considered the parties’ briefing and
15 the relevant record, the Court finds oral argument unnecessary and hereby DENIES the
16 motion for the reasons explained herein.
17
                                        I. BACKGROUND
18
            Mr. Suryan is a 61-year-old inmate who is currently detained at Federal
19
     Correctional Institution Sheridan, with a projected release date of November 26, 2023.
20
     On April 25, 2019, he pled guilty to one count of Possession with Intent to Distribute a
21
     Controlled Substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
22
     (b)(1)(B), and Title 18, United States Code, Section 2. Dkt. 8. On July 26, 2019, this
23
     Court sentenced Mr. Suryan to 70 months of imprisonment, to be followed by five years
24
     of supervised release. Dkt. 16. The Court ordered this sentence to run concurrently with
25
     the disposition sentence imposed by the Court on that date related to Mr. Suryan’s
26
     supervised release violation under an earlier conviction for bank fraud and identity theft.
27
     See United States v. Suryan, 2:13-cr-00037-RAJ.
28


      ORDER - 1
              Case 2:19-cr-00082-RAJ Document 27 Filed 08/10/21 Page 2 of 8




 1         Mr. Suryan has now filed a motion for compassionate release arguing that he
 2 presents extraordinary and compelling reasons for the Court to reduce his sentence to
 3 time served, with the remainder of his sentence to be served on home confinement, in a
 4 residentiary re-entry center program (RRC), or a combination thereof. Dkt. 18.
 5
                                            II. DISCUSSION
 6
           A.     Legal Standard for Compassionate Release
 7
 8         A federal court generally “may not modify a term of imprisonment once it has
 9 been imposed. Dillon v. United States, 560 U.S. 817, 819 (2010) (quoting 18 U.S.C. §
10 3582(c).
11         Under 18 U.S.C. § 3582(c)(1)(A), Congress provided an exception allowing a
12 court to reduce a term of imprisonment for “extraordinary and compelling reasons.”
13 While under the original statute, only the Bureau of Prisons Director could file such a
14 motion, that limitation has been revised. As part of the First Step Act of 2018, Congress
15 amended § 3582(c)(1)(A) to allow a defendant to seek a reduction from the Bureau of
16 Prisons and that request has been denied or 30 days have passed.
17         Congress failed to provide a statutory definition of “extraordinary and compelling
18 reasons.” Instead, Congress stated that the Sentencing Commission “in promulgating
19 general policy statements regarding the sentencing modification provisions in 18 U.S.C.
20 § 3582(c)(1)(A) shall describe what should be considered extraordinary and compelling
21 reasons for sentence reduction.” A policy statement was issued and embodied in U.S.S.G.
22 § 1B1.13.
23         The Sentencing Commission’s policy statement, in turn, says that a court may
24 reduce a term of imprisonment if “the defendant is not a danger to the safety of any other
25 person or to the community” and “extraordinary and compelling reasons warrant such a
26 reduction.” United States Sentencing Guidelines (“USSG”) § 1B1.13. The policy
27 statement clarifies that such reasons exist when (1) “the defendant is suffering from a
28 terminal illness” or (2) “the defendant is suffering from a serious physical or mental


     ORDER - 2
               Case 2:19-cr-00082-RAJ Document 27 Filed 08/10/21 Page 3 of 8




 1 condition . . . that substantially diminishes the ability of the defendant to provide self-care
 2 within the environment of a correctional facility and from which he or she is not expected
 3 to recover.” USSG § 1B1.13 cmt. n.1. The policy statement also directs a court to
 4 consider the factors set forth in 18 U.S.C. § 3553(a) in deciding whether compassionate
 5 release is appropriate and what form compassionate release should take. USSC § 1B1.13
 6 cmt. n.4.
 7          While the Sentencing Commission did issue a policy statement regarding
 8 “Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A),” United States v.
 9 Aruda, No. 20-10245, 2021 WL 1307884 (9th Cir., Apr. 8, 2021) has since held the
10 current version of § 1B1.13 refers only to motions filed by the BOP Director and does not
11 reference motions filed by a defendant as now allowed under § 3582(c)(1)(A).
12 Consequently, this Court may consider U.S.S.G. § 1B1.13 in exercising its discretion, but
13 the policy statement is not binding.
14          In adopting this rationale, the Ninth adopted the reasoning of five other circuits.
15 In Aruda, Id., the Court specifically referenced the explanation of the Fourth Circuit:
16                 “[t]here is as of now no ‘applicable’ policy statement governing
                   compassionate-release motions filed by defendants under the recently
17
                   amended § 3582(c)(1)(A), and as a result, district courts are
18                 ‘empowered…to consider any extraordinary and compelling reason for
                   release that a defendant might raise. ‘” United States v. McCoy, 981 F3rd
19
                   271, 284 (4th Cir. 2020) (quoting United States v. Brooker, 976 F.3d 228,
20                 230 (2nd Cir. 2020).”
21
            In light of the foregoing, § 1B1.13 may inform this Court’s discretion for
22
     § 3582(c)(1)(A) motions filed by a defendant, but they are not binding.
23
            Mr. Suryan’s motion seeks a reduction in sentence under 18 U.S.C. §
24
     3582(c)(1)(A), as amended by the First Step Act of 2018. As amended, § 3582(c)(1)(A)
25
     permits an inmate, who satisfies certain statutorily mandated conditions, to file a motion
26
     with the sentencing court for “compassionate release.”
27
     ///
28


      ORDER - 3
                 Case 2:19-cr-00082-RAJ Document 27 Filed 08/10/21 Page 4 of 8




 1          B.      Exhaustion of Administrative Remedies
 2
            Prior to considering the merits of Mr. Suryan’s motion, the Court must determine
 3
     whether he has met the statutory exhaustion requirement for compassionate release. See
 4
     18 U.S.C. § 3582(c)(1)(A). In April 2020, Mr. Suryan made a request for compassionate
 5
     release to the warden at FCI Sheridan. Dkt. 18, Ex. B. On June 25, 2020, Mr. Suryan
 6
     renewed his request through a letter from his counsel to the warden. Dkt. 18, Ex. C.
 7
     There is no evidence that Mr. Suryan received a response. Based on the evidence
 8
     presented, the Court finds the statutorily required 30-day period has expired, and Mr.
 9
     Suryan’s motion is now properly before the Court.
10
            C.      Extraordinary and Compelling Circumstances.
11
12          The Court must next determine if extraordinary and compelling circumstances
13 warrant a reduction of Mr. Suryan’s term of imprisonment. See 18 U.S.C.
14 § 3582(c)(1)(A)(i).
15          To be eligible for this Court to exercise its discretion for a reduced sentence, Mr.
16 Suryan bears the burden to show “extraordinary and compelling reasons” for
17 compassionate release to be granted.
18          Mr. Suryan argues that while his age and medical history (which includes
19 respiratory illnesses throughout his childhood and early adulthood, and a severe case of
20 bronchial pneumonia within the last several years) place him at higher risk of
21 complications should he contract coronavirus-19 (COVID-19), he is not seeking
22 compassionate release on those grounds. He indicates he has been fully vaccinated.
23 Instead, Mr. Suryan argues that he has presented grounds for the Court to reduce his
24 sentence based upon his extraordinary efforts at rehabilitation while he has been
25 incarcerated, specifically that he has worked diligently to acquire the skills necessary to
26 assist him in maintaining his sobriety, and that he has devoted himself to helping other
27 inmates, particularly during the COVID-19 pandemic crisis. Dkt. 18.
28


      ORDER - 4
              Case 2:19-cr-00082-RAJ Document 27 Filed 08/10/21 Page 5 of 8




 1         The government opposes Mr. Suryan’s motion, arguing that he has failed to meet
 2 his burden to present an extraordinary or compelling reason supporting a reduction in his
 3 sentence. The government indicates Mr. Suryan’s medical records from the Bureau of
 4 Prisons do not support any claim that he is particularly vulnerable to complications if he
 5 were to contract COVID-19, and that he has received treatment during his incarceration
 6 only for a hemangioma, near-sightedness, headaches, and knee pain and inflammation.
 7 Dkts. 23, 25.
 8         Addressing Mr. Suryan’s principal argument that his post-offense efforts toward
 9 rehabilitation constitute an extraordinary and compelling reason to reduce his sentence,
10 the government indicates that Congress has determined that rehabilitation alone does not
11 constitute an extraordinary and compelling reason for a sentence reduction. 28 U.S.C. §
12 994(t). In response to Mr. Suryan’s rehabilitation claim the government highlights Mr.
13 Suryan’s violation of his term of supervised release resulting in his current conviction for
14 possession of controlled substances with intent to distribute, his use of methamphetamine
15 during the period between his two federal convictions in 2014 and 2019, and his choice to
16 decline a second opportunity to participate in RDAP. Dkts. 23, 25.
17         While lauding Mr. Suryan’s efforts in assisting other inmates during the pandemic,
18 the government argues those efforts do not constitute an extraordinary or compelling
19 reason to reduce his sentence. Dkt. 23. As noted by the government, “compassionate
20 release…is an extraordinary and rare event.” United States v. Mangarella, 2020 WL
21 1291835, at ⁎2-3 (W.D.N.C. Mar. 16, 2020). The Court likewise applauds Mr. Suryan’s
22 rehabilitative efforts, but as presented they do not rise to or come close to circumstances
23 to warrant the relief he requests.
24         Mr. Suryan additionally contends that his period of incarceration, served during
25 the time of Bureau of Prisons’ COVID-19 restrictions, has presented harsher punishment
26 and made this past year more difficult due to the lockdowns, restricted visitation and
27 minimization of his opportunity to participate in Bureau of Prisons programming. As
28 noted by the government, this is a generalized claim that every inmate who has been in


     ORDER - 5
                Case 2:19-cr-00082-RAJ Document 27 Filed 08/10/21 Page 6 of 8




1 custody could claim and not unique to Mr. Suryan. These conditions, while challenging,
2 do not present an extraordinary and compelling reason to warrant his early release.
3
            D. Safety of Others
4
            The Court next turns to whether Mr. Suryan presents a danger to the safety of any
5
     other person or to the community. As noted above, while not bound by U.S.S.G.
6
     §1B1.13, this Court exercises its discretion and will consider the 18 U.S.C. § 3553(a)
7
     factors in assessing whether a reduction in sentence is appropriate.
8
            In exercising its discretion, the Court considers the nature and circumstances of
9
     the underlying offense, the weight of evidence against the defendant, his history and
10
     characteristics, and the nature and seriousness of the danger his release would pose to any
11
     person or the community.
12
            Mr. Suryan argues that his post-offense rehabilitation demonstrates that he is less
13
     likely to engage in future criminal conduct. Dkt. 18. The government counters that given
14
     Mr. Suryan’s extensive and serious criminal history, his past performance while on
15
     supervised release, and the seriousness of his current offense, there is no basis for the
16
     Court to conclude that he will not continue to pose a danger to others and the community.
17
     Dkt. 23.
18
            The Court agrees once again with the government. Mr. Suryan’s past behavior
19
     clearly serves as the reason for this conclusion. He was sentenced in this District on
20
     March 28, 2014 for bank fraud and aggravated identity theft, and released to commence a
21
     five-year term of supervised release on September 22, 2016. By 2017 the Seattle Police
22
     Department received information that Mr. Suryan was involved with selling narcotics out
23
     of his residence. By July 2018 he was observed facilitating a buy of 5.7 grams of
24
     methamphetamine, and in early December 2018 he was arrested for his participation in a
25
     drug trafficking organization. Only a modest passage of time had occurred before Mr.
26
     Suryan was engaged in the illegal and dangerous drug trafficking business. All of this
27
     conduct occurred while he was still on supervised release. His rapid ascension into the
28


      ORDER - 6
                 Case 2:19-cr-00082-RAJ Document 27 Filed 08/10/21 Page 7 of 8




1 drug trade shortly after punishment and release gives this Court no confidence that he
2 will not pose a safety danger to the community if early release is granted.
3
            E. Other 18 U.S.C. § 3553(a) Factors
4
            In determining whether to grant Mr. Suryan’s compassionate release under 18
5
     U.S.C. § 3582(c)(1)(A), the Court also considers the relevant factors other than noted
6
     above as set forth under 18 U.S.C. § 3553(a). See also United States v. Grimes, No.
7
     CR11-5509 BHS, 2021 WL 319404 (W.D. Wash. Jan. 26, 2021) (summarizing relevant
8
     factors).
9
            Mr. Suryan indicates that the Court must reweigh the § 3553(a) factors to
10
     determine whether a sentence reduction is warranted, and that the Court must consider
11
     post-offense developments which may impact the Court’s analysis. He suggests that his
12
     history and characteristics have changed significantly since his sentencing, specifically
13
     his efforts at rehabilitation and work with other inmates as noted above. He also
14
     highlights that the conditions of his confinement during the pandemic, which have
15
     included severe lockdown measures to mitigate the spread of the virus, have resulted in a
16
     sentence that is far more punitive than the Court contemplated at the time it was imposed
17
     in this matter. Dkt. 18.
18
            The government suggests that a reweighing of the § 3553(a) factors does not
19
     support Mr. Suryan’s release. The government argues that even if Mr. Suryan’s efforts at
20
     rehabilitation were relevant to the Court’s analysis, his efforts are not enough to
21
     overcome the seriousness of his crime and his continuing danger to others and to the
22
     community. Dkt. 23. The Court agrees with this assessment.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28


      ORDER - 7
             Case 2:19-cr-00082-RAJ Document 27 Filed 08/10/21 Page 8 of 8




1                                       III. CONCLUSION
2
           For the foregoing reasons, Defendant Michael Suryan’s motion for compassionate
3
     release is DENIED.
4
           DATED this 10th day of August 2021.
5
6
7
                                                  A
                                                  The Honorable Richard A. Jones
8                                                 United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 8
